NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                Electronically Filed
                                                Intermediate Court of Appeals
                                                CAAP-XX-XXXXXXX
                                                25-FEB-2021
                                                08:09 AM
                                                Dkt. 58 SO




                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                STATE OF HAWAI#I, Plaintiff-Appellee, v.
                 CHRISTOPHER ALMLI, Defendant-Appellant


          APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                           (WAI#ANAE DIVISION)
                        (CASE NO. 1DTA-19-02953)


                      SUMMARY DISPOSITION ORDER
        (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)


             Defendant-Appellant Christopher Delano Almli (Almli)

appeals from the Notice of Entry of Judgment and/or Order and

Plea/Judgment entered on March 13, 2020 (Judgment), in the

District Court of the First Circuit, Wai#anae Division (District

Court).1/

             On September 17, 2019, Almli was charged by Complaint

with Operating a Vehicle Under the Influence of an Intoxicant



1/
       The Honorable Sherri-Ann Iha presided.
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


(OVUII) in violation of Hawaii Revised Statutes (HRS) § 291E-

61(a)(1) and/or (a)(4) (Supp. 2019).2/         On March 13, 2020, the

District Court dismissed the Complaint without prejudice "based

on the fact that [the Honolulu Police Department] has not

complied with what [discovery] was requested and the State is not

ready to proceed today."        The District Court stated, "I'm going

to dismiss it without prejudice because the case should be heard

on its merits," without any further explanation.

             On appeal, Almli raises a single point of error,

contending that the District Court erred in dismissing the case

without prejudice or, at the very least, the case should be

vacated and remanded for findings in support of dismissing with

or without prejudice.       Although the State argues that the

District Court did not abuse its discretion in dismissing the

case without prejudice, the State acknowledges that perhaps the

District Court did not sufficiently articulate the Estencion3/



2/
       HRS § 291E-61(a)(1) provides:

                   § 291E-61 Operating a vehicle under the influence of
             an intoxicant. (a) A person commits the offense of
             operating a vehicle under the influence of an intoxicant if
             the person operates or assumes actual physical control of a
             vehicle:

                   (1)   While under the influence of alcohol in an
                         amount sufficient to impair the person's normal
                         mental faculties or ability to care for the
                         person and guard against casualty[.]
                   . . . .
                   (4)   With .08 or more grams of alcohol per one
                         hundred milliliters or cubic centimeters of
                         blood.
3/
       See State v. Estencion, 63 Haw. 264, 625 P.2d 1040 (1981).

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


factors and any other factors it considered in rendering its

decision to dismiss without prejudice.

          Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Almli's point of error as follows:

          "In criminal cases, 'the power of a court to dismiss a

case on its own motion for failure to prosecute with due

diligence is inherent.'"   State v. Mageo, 78 Hawai#i 33, 37, 889

P.2d 1092, 1096 (App. 1995) (emphasis and brackets omitted)

(quoting Estencion, 63 Haw. at 268, 625 P.2d at 1043).      A trial

court has the inherent power to dismiss a charge with or without

prejudice, but must clearly articulate the reasons for its

decision so that a reviewing court may accurately assess whether

the trial court duly exercised its discretion.     See id. at 37-38,

889 P.2d at 1096-97 (trial courts exercising their inherent power

to dismiss a criminal case with prejudice should set forth their

reasons for doing so); see also State v. Hern, 133 Hawai#i 59,

64, 323 P.3d 1241, 1246 (App. 2013) (in determining whether to

dismiss a charge with or without prejudice under Hawai#i Rules of

Penal Procedure (HRPP) Rule 48(b), the trial court must "clearly

articulate the effect of the . . . factors [set forth in

Estencion, 63 Haw. at 269, 625 P.2d at 1044] and any other factor

it considered in rendering its decision").     When issuing its

findings, the trial court should consider the appropriate factors


                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


depending upon the grounds for dismissal.     Compare Mageo, 78

Hawai#i at 37-38, 889 P.2d at 1096-97 (dismissal with or without

prejudice for want of prosecution requires "balancing of the

interest of the state against fundamental fairness to a defendant

with the added ingredient of the orderly functioning of the court

system" (quoting State v. Moriwake, 65 Haw. 47, 56, 647 P.2d 705,

712 (1982)) (bracket omitted)), with Estencion, 63 Haw. at 269,

625 P.2d at 1044 (dismissal with or without prejudice for

violation of HRPP Rule 48 requires consideration of:      "the

seriousness of the offense; the facts and the circumstances of

the case which led to the dismissal; and the impact of a

reprosecution on the administration of this chapter and on the

administration of justice.").

          Here, the District Court did not provide any

explanation for its decision to dismiss the charge without

prejudice, except to say that the case should be heard on the

merits, which is devoid of an explanation or findings consistent

with applicable case law.   We conclude that the record in this

case is inadequate for this court to meaningfully review whether

the District Court properly exercised its discretion in

dismissing Almli's OVUII charge without prejudice.

          Therefore, the District Court's March 13, 2020 Judgment

is vacated, and this case is remanded to the District Court to

make findings that articulate the factors considered in rendering




                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


its decision to dismiss with or without prejudice and the effect

of those factors in this case.

          DATED: Honolulu, Hawai#i, February 25, 2021.

On the briefs:
                                      /s/ Lisa M. Ginoza
Richard L. Holcomb,                   Chief Judge
(Holcomb Law, LLLC),
for Defendant-Appellant.              /s/ Katherine G. Leonard
                                      Associate Judge
Stephen K. Tsushima,
Deputy Prosecuting Attorney,          /s/ Clyde J. Wadsworth
City and County of Honolulu,          Associate Judge
for Plaintiff-Appellee.




                                  5